number release date date ct-111061-00 cc ct tkokpcn cid 6cz cid dollar_figurewnngvkp grctvogpv cid qh cid 6tgcuwt cid pvgtpcn cid 4gxgpwg cid 5gtxkeg 1hhkeg cid qh cid jkgh cid qwpugn tkokpcn cid 6cz cid kxkukqp uiln wiwuv 6jku cid dwnngvkp cid ku cid hqt cid kphqtocvkqpcn cid rwtrqugu cid cid v cid ku cid pqv cid c cid fktgevkxg cid cid cid cid cid supreme court cases use of evidence after grant of immunity hubbell subsequently produced in united_states v hubbell 120_sct_2037 hubbell refused to comply with a broadly worded subpoena asserting his fifth_amendment privilege_against self- incrimination the requested documents after he was granted immunity under u s c and the court found the government made derivative use of the testimonial aspect of the act of production in obtaining the indictment against hubbell and in preparing its case for trial the court concluded the indictment must be dismissed absent a showing the evidence the government used in obtaining the indictment and proposed to use at trial was derived from legitimate sources ‘wholly independent’ of the testimonial aspect of hubbell’s immunized conduct in assembling and producing the documents described in the subpoena the government argued its use of the documents hubbell produced did not violate his fifth_amendment privilege and was outside the protection afforded by the grant of immunity furthermore citing 425_us_391 the government argued the existence and possession of the business records covered by the subpoena was a forgone conclusion therefore hubbell’s act of production lacked a sufficient testimonial aspect to trigger the protection of the privilege the court found the fifth amendment’s protection against the government’s use of incriminating information derived directly or indirectly from hubbell’s compelled testimony cid which was of primary relevance the court rejected the government’s claim that hubbell’s immunity did not preclude its derivative use of the produced documents because its possession of the documents was the fruit only of the physical act of production moreover the court distinguished fisher by pointing out the government in that case knew the documents it wanted were in the possession of third parties and could confirm their existence and authenticity through other third parties who created them here by contrast the government showed no prior knowledge of the existence or whereabouts of the documents hubbell produced the court also noted it was apparent from the subpoena’s text the government needed hubbell’s assistance both to identify potential sources of information and to produce those sources the court likened the breadth of the description of the categories of documents called for by the subpoena to be tantamount to answering a series of interrogatories asking a witness to disclose the existence and location of particular documents fitting certain broad descriptions further the court stressed the government received the incriminating documents only through hubbell’s truthful reply to the subpoena of which it made substantial use in the investigation quoting 487_us_201 the court added hubbell had to make extensive use of ‘the contents of his own mind’ in identifying the hundreds of documents responsive to the requests in the subpoena finally the court noted hubbell’s response provided the government with the lead to incriminating evidence and the link in the chain of evidence needed to prosecute without it the court intimated the government would not have had the necessary evidence to indict miranda governs admissibility of statements made in custodial interrogation not u s c sec_3501 in dickerson v united_states 120_sct_2326 the supreme court held 384_us_436 and its progeny govern the admissibility of statements made during custodial interrogation in both state and federal courts the majority opinion confirmed miranda as a constitutional decision of the supreme court that could not be in effect overruled by a legislative act of congress accordingly the court reversed the decision of the fourth circuit in 166_f3d_667 4th cir which held dickerson’s confession although obtained in violation of miranda was nevertheless voluntary for purposes of the due process clause of the fifth_amendment and therefore admissible into evidence pursuant to u s c sec_3501 see criminal tax bulletin april subsequent to the decision in miranda congress enacted sec_3501 which provides the admissibility of statements made during custodial interrogation is to be determined solely on whether they were voluntarily given in effect congress attempted to overrule miranda however due to questions concerning the constitutionality of sec_3501 it was rarely enforced in dickerson’s case he was indicted for bank robbery and other related federal crimes he moved to suppress a statement he made to an fbi agent on the ground he had not received his miranda warnings before being interrogated the district_court granted his motion and the government took an interlocutory appeal to the fourth circuit there the court held even though dickerson had not received his miranda warnings his statement was nevertheless voluntarily made and therefore under sec_3501 admissible into evidence in doing so the court concluded miranda was not a constitutional holding and as such congress had the authority to overrule it because of the apparent conflict between miranda and the voluntariness standard set forth in sec_3501 the court first had to decide whether congress actually possessed the constitutional authority to supersede miranda the court acknowledged the power to judicially create and enforce nonconstitutional rules of procedure and evidence for the federal courts exists only in the absence of a relevant act of congress it is congress which retains the ultimate authority to modify or set_aside any judicially created rules of evidence and procedure that are not required by the constitution congress however may not legislatively supersede the constitution hence the present case turned on whether the court’s decisions interpreting cid cid cid cid cid cid the miranda court announced a constitutional rule or merely exercised its supervisory authority to regulate evidence in the absence of congressional direction first and foremost the court opined the strongest factor militating in favor of viewing miranda as a constitutional decision was both miranda and two of its companion cases applied the rule to proceedings in state courts - - to wit arizona california and new york the court stressed in state court proceedings its authority is limited to enforcing the commands of the united_states constitution 500_us_415 next the court found further support for the conclusion that miranda was constitutionally based by examining the actual language of the opinion the court emphasized it was replete with statements indicating that the majority thought it was announcing a constitutional rule see eg miranda u s pincite finally the court stated the principles of stare_decisis weighed heavily against overturning the decision e ven in constitutional cases the doctrine carries such persuasive force that we have always required a departure from precedent to be supported by some ‘special justification ’ in light of miranda becoming embedded in routine police practice to the point where the warnings have become part of our national culture the court was unable to find such justification accordingly the court concluded miranda announced a constitutional rule congress could not supersede legislatively title_26 and title_26 related cases unauthorized disclosure in 207_f3d_508 8th cir terry and patricia jones husband and wife filed a u s c sec_7431 lawsuit in seeking damages in excess of dollar_figure million for unauthorized disclosures made in violation of sec_6103 the joneses alleged one or more service employees wrongfully disclosed their tax_return information to a confidential informant who in turn notified the local media that the service was executing a search warrant on their company jones oil during the liability phase of the trial the court determined sec_6103 did not authorize the special agent’s disclosure to the informant but the united_states was not liable for damages because the joneses failed to prove the disclosure was based on a bad faith misinterpretation of sec_6103 898_fsupp_1360 d neb the eighth circuit remanded the case holding the united_states bore the burden of proving good_faith pursuant to sec_7431 97_f3d_1121 8th cir on remand the trial_court found the special_agent did not make the unauthorized disclosure based upon a good_faith but erroneous interpretation of sec_6103 954_fsupp_191 d neb consequently the government was liable for damages and the court awarded actual damages to the joneses in the amount of dollar_figure million jones v united_states 9_fsupp_1119 d neb on appeal the eighth circuit concluded the disclosure of information under the specific circumstances of this case was not authorized by the regulations pursuant to sec_6103 k investigative disclosures but the district_court erroneously included pre-judgment interest of dollar_figure million in its damages award the court also upheld the district court’s refusal to award punitive_damages and attorneys’ fees the court further held the government failed to carry its burden by showing the special agent’s actions were within the good_faith safe_harbor of sec_7431 noting none of the regulations which implement sec_6103 allows for the disclosure of return_information under the circumstances of this case both parties requested a petition for rehearing the government petitioned for rehearing on the court’s award of post-judgment interest and sought rehearing en_banc on the court’s holding the special agent’s actions were not the result of a good_faith but erroneous interpretation of sec_6103 the joneses petitioned on the grounds the pre-judgment interest and punitive_damages were proper and attorney’s fees should have been awarded the court denied the government’s petitions for rehearing and rehearing en_banc jones v united_states u s app lexis 8th cir date jones’ petition is still pending sec_7623 creates no contract between the service and an informant in swofford v united_states no 99-cv-4064-jpg u s dist lexis s d ill date swofford alleged he provided information to a service agent who filled out an application form for reward money and explained to him the service guidelines on the calculation of rewards swofford alleged the service collected over dollar_figure based on the information he provided and a contract was formed between him and the service swofford further alleged the service breached this contract by refusing to pay a reward for the information he provided cid cid cid cid cid cid though swofford had not specifically mentioned sec_7623 in his pro_se complaint the court analyzed his allegations in terms of this statute the government filed a motion to dismiss for failure to state a claim pursuant to fed r civ p rule b as for existence of a contract the court noted sec_7623 neither explicitly nor implicitly creates a contract with an individual nor does it create an offer to enter into an implied-in-fact contract since the statute created no contract and swofford failed to allege any negotiations or agreements between him and the service to pay a fixed amount let alone to pay anything at all the court found no contract existed having found no contract existed the court never reached the elements of performance and damages as related to the breach of the contract since swofford’s complaint made only conclusory allegations the court held swofford had failed to state a claim and granted the government’s motion to dismiss search and seizure bus company’s consent to police stops helped make seizure of traveler reasonable in 215_f3d_483 5th cir the fifth circuit affirmed the district court’s denial of hernandez-zuniga’s motion to suppress cocaine seized from him hernandez-zuniga was a passenger on a commercial bus which was pulled over by the united_states border patrol to conduct an immigration check during the stop an agents’ suspicion was aroused by hernandez- zuniga’s manner leading to further questioning and the discovery of hernandez-zuniga was subsequently convicted of possession of cocaine with intent to distribute hernandez-zuniga appealed his conviction arguing the district_court erred in refusing to grant his motion to suppress the cocaine hernandez-zuniga argued the initial stop of the bus by the border patrol constituted an unlawful seizure under the fourth_amendment because there was no warrant or reasonable suspicion of criminal activity on the bus to justify the stop the cocaine response to hernandez-zuniga’s argument in the government argued that while the border patrol may not have had reasonable suspicion to stop the bus the stop was nonetheless constitutional because it was conducted pursuant to the bus company’s consent thus the bus company’s consent alone was sufficient to render the stop constitutional the fifth circuit found the district_court had not erred in either its factual or legal conclusions which included a finding the bus company and the bus driver consented to the border patrol stop furthermore because the stop was consensual the stop was constitutional and did not violate hernandez-zuniga’s fourth_amendment rights the fifth circuit analyzed the reasonableness of the seizure conducted pursuant to third party consent and determined the consent justified the stop specifically the evidence showed the bus company retained the right to stop en route and pick up any passenger who flagged down a bus the fifth circuit held when a commercial bus company which has a policy of making random unplanned stops to pick up passengers consents to random stops and immigration inspections of its buses by the border patrol a stop conducted in accordance with that consent does not violate the bus passengers’ fourth_amendment rights other constitutional issues sixth amendment right to counsel in 213_f3d_1206 9th cir the ninth circuit held when there is a close nexus between the focus of a pre-indictment investigation and the ultimate charges brought in the indictment a defendant’s ongoing relationship with counsel which is known or should have been known by the government invokes the sixth amendment right to counsel after being subpoenaed to testify before a grand jury looking into the activities of a drug ring of which he was a member harrison retained counsel the lawyer continued to deal with prosecutors as the government’s case focused on harrison harrison was eventually indicted for murder and drug offenses after harrison was indicted he was arrested and advised of his miranda rights after signing a written waiver harrison made several incriminating statements he then contended the statements should be suppressed on the ground they were obtained in violation of his right to counsel the ninth circuit noted the sixth amendment right to counsel does not come into play until it has both attached through the initiation of formal adversarial proceedings and been invoked by a defendant furthermore attachment must generally come before invocation given the indictment there was no question harrison’s right to counsel had attached the parties disagreed over whether harrison had invoked the right by the time the questioning occurred harrison argued his ongoing relationship with counsel carried over into the post-indictment phase of the case whereas the government argued pre-indictment cid cid cid cid cid cid representation does not count and an affirmative invocation was necessary the ninth circuit rejected the government’s argument that counsel’s representation of harrison before the indictment had no relevance to the invocation issue the government pointed out under 501_us_171 a defendant’s pre-indictment retention of counsel cannot preempt interrogation about any and all crimes the court however said mcneil was limited to cases in which police question a defendant in custody about charges unrelated to those prompting the defendant’s confinement the court stressed this was not such a case the court also explained away the supreme court’s rejection in 475_us_412 of the suggestion that the existence of the attorney client relationship itself triggers the protections of the sixth amendment although this statement would appear to bear on this case the ninth circuit concluded it was closely linked to the fact the interrogation there occurred prior to indictment viewed in context the ninth circuit limited burbine to pre-indictment attempts to assert the right to counsel in this case the court saw no reason to ignore harrison’s representation merely because it began before indictment anybody who retains counsel in connection with a criminal investigation would consider himself to be represented in the event charges are brought and would not expect to be required to affirmatively reassert that representation the court concluded a defendant invokes the sixth amendment right to counsel as a matter of law when the defendant retains counsel on an ongoing basis to assist with a pending criminal investigation the government knows or should know the defendant has ongoing legal representation relating to the subject of the investigation and the eventual indictment brings charges precisely anticipated by the scope of the pre-indictment investigation evidence court must apply daubert analysis to determine admissibility of expert scientific testimony in 215_f3d_1083 10th cir goebel a locomotive engineer employed by the denver and rio grande western railroad company rio grande was instructed to operate two helper locomotives to push a train through the six mile moffat tunnel running over the continental divide in colorado shortly after one o’clock in the morning the train suddenly broke in half and stopped in the tunnel while repairing the locomotives goebel was exposed to diesel fumes and was taken to the hospital after the locomotives were repaired and the train cleared the tunnel after a diagnosis of a mild brain injury goebel sued the railroad company at trial goebel sought to introduce the testimony of a toxicologist who believed goebel’s brain injury was caused by brain swelling brought on by a combination of exposure to diesel_fuel high altitude low oxygen and low barometric pressure rio grande objected three times to the toxicologist’s testimony which it characterized as junk science the district_court overruled each objection stating only it believed there was sufficient foundation for the jury to hear the testimony and that it the court had fully considered the matter the jury found in favor of goebel and rio grande appealed on appeal the tenth circuit referred to 509_us_579 daubert established a gatekeeper function for trial judges who were supposed to determine whether proposed scientific expert testimony constituted scientific knowledge which would assist the trier of fact to understand or determine a fact in issue the tenth circuit found it was within the discretion of the trial_court how to perform the gatekeeper function but the trial_court had no discretion regarding the actual performance of the gatekeeper function the tenth circuit specifically held for purposes of appellate review a natural requirement of the gatekeeper function is the creation of a record sufficient to allow an appeals court to determine whether the trial_court had performed its gatekeeper function and applied the daubert analysis in this case the tenth circuit found the record contained no explicit statement whether the court had conducted a daubert analysis therefore in the absence of such findings it concluded the district_court abused its discretion in admitting the testimony further since the toxicologist’s testimony purported to establish a causal link between goebel’s exposure to diesel fumes and his brain injury it was crucial to his case and its erroneous admission was not plain error forfeiture satisfying due process in notice of forfeiture to a prisoner in 213_f3d_147 3rd cir the third circuit held when the government pursues the forfeiture of property cid cid cid cid cid cid belonging to a prisoner in its custody although not required by due process to prove actual notice the government bears the burden of demonstrating procedures exist at the facility housing the prisoner which are reasonably calculated to ensure such notice will reach the prisoner this question was left unanswered by the third circuit in the related case of 202_f3d_664 3rd cir where the court held when a person is in the government’s custody and detained at a place of its choosing minimum due process requires notice of a pending administrative forfeiture proceeding must be mailed to the detainee at his or her place of confinement the court went on to say whether anything more is required is not presently before us the instant case allowed the court to clarify exactly what more is required to satisfy the minimal standards of due process in date the drug enforcement administration dea arrested mcglory for inter alia conspiracy to possess and distribute heroin incident to his arrest the dea seized various items of mcglory’s property including cash jewelry television equipment cellular phones and luggage in may a jury convicted mcglory on all charges and he was subsequently sentenced to life imprisonment in february from the time of his arrest until sentencing mcglory remained in the custody of the united_states marshals service housed in various pretrial detention facilities before mcglory’s criminal trial began forfeiture proceedings with respect to the property it had seized when mcglory was arrested the present case concerns a forfeiture action against various items of jewelry belonging to mcglory the government sent notice by certified mail to the prison facility housing mcglory a prison official signed for the notice of the proposed forfeiture but mcglory claimed he never received it subsequently the government obtained a default judgment initiated administrative the dea on appeal the government argued it had satisfied due process by mailing the notice of the forfeiture to the location of the interested_party in this case the prison facility housing mcglory in contrast mcglory argued a higher standard should prevail when the interested_party is held in custody by the same government attempting to serve notice upon him he argued the government was uniquely positioned to ensure actual notice of the proceedings just as the second circuit had similarly found in weng v united_states 137_f3d_709 2nd cir declining to adopt the actual notice requirement of weng the third circuit stated the touchstone of analysis is whether the notice was reasonably calculated under all circumstances to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections 339_us_306 in light of the supreme court’s reluctance to require the demonstration of actual notice the court was unwilling to impose this evidentiary burden on federal prosecutors more appropriately the court opined the jurisprudence of constitutional notice focuses not on what actually occurred but rather on the procedures that were in place when notice was attempted accordingly if the government chooses to rely on less than actual notice then it bears the burden of demonstrating the procedures employed at the facility housing a prisoner are reasonably likely to effect such notice the judgment was vacated and the matter sent back to the district_court to determine whether such procedures existed money laundering defendant’s actual possession of wired funds not required to establish proceeds of wire fraud in 214_f3d_740 6th cir the sixth circuit held funds wired by victims of a fraudulent investment scheme to third parties who later transferred the funds to the defendants constituted the sua proceeds of the of wire fraud this provided the predicate offense for the defendants’ money laundering convictions even though at the time of the transfers the defendants did not have actual physical control of the money prince and his co-defendant white were indicted and convicted of inter alia wire fraud and money laundering in violation of u s c and respectively prince and white devised a scheme to fraudulently solicit investments from individuals representing to them that white’s business was authorized to make discount purchases of property involved in bankruptcy proceedings prince and white directed their victims to wire transfer the money they wished to invest to the accounts of third parties who would then turn the money over to them at all times prince and white were in constructive control of the third parties’ bank accounts for they had preexisting relationships with the third parties and had reached agreements with them to participate in perpetuating their fraudulent scheme on appeal prince argued the funds obtained through wire fraud did not become the proceeds of the unlawful activity as defined in the money laundering statute until he physically obtained the wired funds and this did not occur until the third parties transferred the funds to him these transfers therefore could not have involved the proceeds of cid cid cid cid cid cid the specific unlawful activity of wire fraud as such the money laundering charges were fatally flawed the sixth circuit rejected this argument holding the funds became the proceeds of wire fraud the moment the victims wired the money to the third parties in arriving at this conclusion the court relied upon the cases of 67_f3d_1435 9th cir and 44_f3d_1259 4th cir to support the proposition that prince did not need to have physical possession of the money before it could be considered proceeds for the purposes of the court reasoned the transferred funds were criminally derived property at the time they were deposited into the third parties’ accounts although prince did not have actual physical control_over the funds his control_over the third parties established the requisite control_over the funds in the third parties’ possession see eg 82_f3d_624 5th cir additionally the court rejected a claim that evidence of the defendants’ use of third parties was insufficient to show the transactions were designed to conceal the nature and source of the proceeds as required by u s c a b i investigative techniques entrapment in 215_f3d_842 8th cir the eighth circuit held coercive tactics used by a paid informant to persuade brooks a drug addict to sell heroin to a law enforcement officer amounted to entrapment as a matter of law the incident underlying brook’s prosecution began when an informant sold brooks six dollar_figure packets of heroin later the same evening the informant telephoned brooks requesting him to give back some of the heroin since the informant’s own supply had run out and he needed some for a desperate customer brooks refused this request as well as three others the informant made the next day not until faced with the threat the informant would cut off his supply did brooks agree to return some of the heroin with the informant acting as intermediary the law enforcement agent posing as the boyfriend of the desperate customer purchased two packets of heroin from brooks the law enforcement agent did not know the informant sold brooks the heroin he bought from brooks a jury convicted brooks of distributing a controlled substance in violation of u s c sec_841 brooks appealed claiming these facts established entrapment as a matter of law to demonstrate entrapment the evidence must clearly indicate a government agent originated the criminal design the agent implanted in the mind of an innocent person the disposition to commit the offense and the defendant committed the criminal act with the urging of the agent the critical question in this case is whether brooks was predisposed to commit the crime independent of the the court found the facts government’s conduct demonstrated an level of governmental involvement thereby establishing inducement brooks produced evidence he was an addict and the informer was his only source of heroin once the informant sold brooks the heroin the informant was unrelenting accosting brooks numerous times demanding brooks return some of the heroin brooks was able to fend off the informant until he was overcome by the informant’s threat to cut off his supply only then did brooks yield and return some of his heroin in exchange for a portion of his money back improper the court described the case as one in which one government agent the informant sold brooks heroin and then coerced him into selling it back to another agent the court held the evidence could lead to no conclusion other than brooks was entrapped as a matter of law based on the facts no reasonable jury could have found beyond a reasonable doubt brooks was not induced by the informant to commit the crime the court cited 356_us_369 for the proposition that ignorance of its agents’ actions does not relieve the government of responsibility for the conduct of its agents including the informant consequently even though the government agent was unaware of the informant’s coercive tactics to induce brooks to make the resale the government was nevertheless responsible for the informant’s actions the court stated the power of the government is abused when employed to promote rather than detect crime and to bring about the downfall of those who left to themselves might have obeyed the law as to the government’s production of evidence of other sales by brooks the court pointed out the sales occurred after the informant’s initial inducement likewise the court was unpersuaded that brook’s four year old conviction for possession with the intent to sell established brooks was predisposed to sell heroin to the agent accordingly the court held the government failed to meet its burden of proving brooks’ predisposition color of law exception to wiretap statute in 216_f3d_645 7th cir date andreas and his two co-defendants were each cid cid cid cid cid cid convicted of one count of conspiring to violate the sherman antitrust act u s c sec_1 which prohibits any conspiracy or combination to restrain trade specifically the defendants who were high ranking executives at archer daniels midland co adm participated in a broad conspiracy during the early 1990's to fix the price of the agricultural product lysine a large portion of the inculpatory evidence admitted against them consisted of surreptitious audiotape recordings made by a cooperating government witness who was also an adm executive and participant in the price fixing scheme upon confessing to fbi agents that he was attempting to embezzle money from adm the cooperating witness agreed to act as an undercover informant over the course of the next two and a half years the cooperating witness acting under the government’s direction and using recording equipment and tapes provided to him by the government recorded hundreds of hours of conversations and meetings with his fellow conspirators at trial the government successfully argued the recordings were admissible under u s c sec_2511 which allows the use of tape recordings made by a participant to the conversation who was acting under the color of law on appeal andreas contended the tape recordings violated federal wiretap laws and should have been excluded from trial pursuant to u s c sec_2515 which prohibits the evidentiary use of any illegally obtained tape recording he argued the fbi failed to properly supervise the cooperating witness and badly mismanaged the two year taping operation by violating internal fbi policies with respect to the timely collection and cataloguing of the tape recordings moreover by acting in direct contravention of the fbi’s instructions and not tape recording all of his conversations with the defendants andreas claimed the witness was selectively recording certain conversations with the ulterior motive of helping himself hence he was not acting under color of law and therefore the tapes were inadmissible under sec_2511 for purposes of the wiretap statute the seventh circuit held when assessing whether someone acted under color of law the question is whether the witness was acting under the government’s direction when making the recording see 573_f2d_455 7th cir in the present case the court acknowledged the fbi’s supervision of the witness was lacking and it failed to follow many of its internal guidelines with respect to conducting taping operations however deeming these problems as merely technical deficiencies the court rejected andreas’ argument that the witness was acting independently the court found support for its decision from the sixth circuit’s opinion in 990_f2d_861 6th cir where the use of the color of law exception was upheld there the cooperating witness failed to record all conversations as instructed used his own equipment carelessly maintained a log of his recordings and held on to tapes months after they had been made despite these problems the court held the witness’s continuous albeit irregular contact with doj attorneys following their explicit request that he assist them outweigh ed the lack of direct doj supervision over the recording process id pincite from this the seventh circuit deemed essential the fact the government requested or authorized the taping with the intent of using it in an investigation and that they monitored the progress of the covert surveillance in the instant case the fbi requested the cooperating witness to tape record his coconspirators provided him with the necessary equipment instructed him as to what to record and met with him to discuss the case and collect the tapes accordingly this evidence was sufficient to prove the witness acted at the direction of the fbi and thus under the color of law sentencing use of evidence obtained in violation of the fourth_amendment in 214_f3d_854 7th cir the seventh circuit made clear the fourth_amendment exclusionary rule does not apply at sentencing under the united_states sentencing guidelines to bar introduction of evidence the district_court determined was seized in violation of the fourth_amendment against unreasonable searches and seizures after brimah sold heroin to a cooperating witness a search warrant was executed which resulted in the seizure of additional heroin found in an air conditioner outside brimah’s property this evidence was subsequently excluded at trial because it was seized in violation of the fourth_amendment brimah was convicted of distribution of heroin based upon the amount of drugs he sold to the cooperating witness at sentencing the district_court included the amount of heroin seized during the execution of the search warrant as relevant conduct brimah objected to its inclusion arguing the exclusionary rule should bar the inclusion of this heroin deemed inadmissible at trial brimah argued u s s g sec_1b limits a sentencing courts’ otherwise broad discretion to consider all relevant and reliable evidence by providing that all such evidence cid cid cid cid cid cid may be considered except information otherwise prohibited by law brimah also relied on a line of concurring opinions in which it had been argued that application of the exclusionary rule at sentencing is necessitated by the potential for law enforcement officials to obtain a conviction on relatively minor conduct and then seek a significantly enhanced sentence by introducing other evidence at sentencing in response the brimah’s argument the government relied on u s c which broadly states n o limitation shall be placed on the relevant information which may be considered by a federal court at sentencing the court noted it must weigh the additional deterrent benefit to be gained by applying the exclusionary rule at sentencing against the costs such an application would impose on sentencing proceedings and on the goal of achieving fair accurate and individualized sentences although this was a matter of first impression for this court the seventh circuit joined other circuits which have looked at the issue and held the exclusionary rule does not bar the introduction of the fruits of illegal searches and seizures during sentencing proceedings further the detrimental effects on sentencing policy flowing from the exclusion of relevant evidence outweigh the marginal deterrent effect of applying the exclusionary rule at sentencing the court also pointed out it has previously held the exclusionary rule_of 384_us_436 was inapplicable at sentencing courts may not use departure power to equalize sentence discrepancies caused by differing prosecution policies in 215_f3d_969 9th cir rodriguez re-entered the united_states in violation of u s c after having previously been deported rodriguez plead guilty to violating and admitted to a previous conviction relating to the sale of rock cocaine because his previous conviction was for an aggravated felony rodriguez was subject_to the sentencing enhancement provided by b at sentencing rodriguez argued for a downward departure based on an alleged discrepancy between the length of sentences received by violators of prosecuted in the central district of california and those prosecuted in the southern district of california this discrepancy was based on a policy choice by prosecutors in the central district to prosecute only violators with the worst criminal histories and to seek long sentences for them whereas prosecutors in the southern district chose to prosecute more violators but in most cases obtained pleas to violation of a which carried a shorter sentence the court denied rodriguez’s motion for a departure and sentenced him under b rodriguez appealed the court’s failure to grant a departure citing u s c b which allows a sentencing court to depart from an applicable guideline only when there are mitigating circumstances not taken into account by the sentencing commission rodriguez argued the discrepancy between the length of sentences received by violators prosecuted in the central and southern districts of california was a mitigating factor not taken into account by the sentencing commission the ninth circuit defined mitigating circumstance as a circumstance lessening the severity of a defendant’s conduct or making his criminal or personal history more sympathetic under this definition nothing about the southern district’s different prosecution policy constituted a mitigating circumstance or made rodriguez’ otherwise lawful sentence less justified to determine whether a departure was otherwise warranted the ninth circuit turned to u s s g ch pt a b which provides departures may be granted only for cases which are atypical in comparison to cases of other offenders who have been convicted of committing the same offense the ninth circuit found since the offenders in the southern district had plead guilty of violating a they were not convicted of the same offense as rodriguez who was convicted of violating b even though their behavior was similar to that of rodriguez since rodriguez had committed a different crime his case could not be considered atypical and deserving of a departure in comparison to cases of offenders in the southern district in addition to permitting departures only in atypical cases u s s g ch pt a a also suggests a court may not use its departure power to manipulate a plea agreement a court may only accept or reject a plea agreement unless there is a showing that the plea agreement or charging decision rested on an impermissible bias the ninth circuit interpreted this provision as promoting prosecutorial discretion and separation of powers since rodriguez did not allege any impermissible bias the court could not use departure to nullify the central district’s prosecution policies criminal tax bulletin table of cases august supreme court cases united_states v hubbell 120_sct_2037 dickerson v united_states 120_sct_2326 title_26 and title_26 related cases 207_f3d_508 8th cir swofford v united_states no 99-cv-4064-jpg u s dist lexis s d ill date search and seizure 215_f3d_483 5th cir other constitutional issues 213_f3d_1206 9th cir cid cid cid cid cid cid evidence goebel v denver and rio grande western railroad co f 3d 10th cir forfeiture 213_f3d_147 3rd cir money laundering 214_f3d_740 6th cir investigative techniques 215_f3d_842 8th cir 216_f3d_645 7th cir sentencing 214_f3d_854 7th cir 215_f3d_969 9th cir department of the treasury internal_revenue_service document catalog number 24304b cid cid cid cid cid cid cid
